Citation Nr: 0617654	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from November 1941 
to October 1945, with two years, ten months, and eleven days 
of foreign service, with service in the North Africa and 
European Theater of Operations.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York. 

This case has been advanced on the Board's docket pursuant to 
applicable provisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  This 
body of laws is known as the "VCAA", or Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

An April 2002 VCAA letter was sent to the veteran, but this 
was inadequate, since the notice did not state what evidence 
was necessary to substantiate the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition there are new 
provisions which must be complied with.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2005).  
Upon remand, an additional VCAA letter should be provided, 
and ultimately a de novo review of the claim should be 
performed.  

The veteran's PTSD stressor allegations revolve, in part, 
around his flying in bomber runs, being shot down and taken 
prisoner by the enemy, witnessing the crash and burn of 
planes with deaths of fellow soldiers whom he knew in his 
bomber group, his rescue of fellow soldiers and pulling of 
dead, burned bodies from crashed planes, and being a prisoner 
of war (POW).  Based on evidentiary development already 
undertaken, none of these alleged stressors has been verified 
by circumstantial evidence.  Significantly, however, the 
veteran's alleged witnessing of plane crash in Belgium, as 
documented in a January 1953 letter by a treating physician, 
also as detailed below, may be accepted as a stressor event 
consistent with the circumstances of the veteran's service in 
the European Theater during World War II.  As discussed 
below, the claim is here remanded for a VA examination based 
on that stressor, on which a diagnosis of PTSD may be made.   

Furthermore, the 1953 letter notes a history of anxiety and 
nightmares related to service.  It is unclear whether these 
may have been acute symptoms or were evidence of the onset of 
acquired psychiatric pathology.

As noted, the claims folder contains a January 1953 letter 
from a private physician, Marguerite P. McCarthy-Brough, 
M.D., of  Syracuse, N.Y., informing that she had seen the 
veteran in February 1946 when he complained of nervousness, 
tachycardia, nightmares, inability to sit still, hand 
tremors, inability to concentrate, being frightened at work, 
worrying about his work all the time, and loss of sixteen 
pounds, reducing to 152 pounds.  The veteran then reported 
that the nervousness began a year prior while in served after 
a crash landing in Beauvais, France.  He reported that he had 
remained under medical supervision and having been on sick 
leave for approximately three months From February to May of 
1946.  

The veteran has contended that he was a prisoner of war 
(POW).  This claim has not been confirmed by evidence on 
file, including personnel records obtained as part of the 
instant appeal. 

However, a plane crash in France is an event that would be 
expected under the war circumstances at that time, while the 
veteran was a light truck driver in the European Theater.  
Hence, that incident may be accepted as a stressor which may 
support a diagnosis of PTSD, if a diagnosis of PTSD based on 
that stressor may be made.  It is noted that this reported 
stressor is highly probative as it was reported much more 
contemporaneously with service as opposed to the more 
recently reported events and the claimed POW experience.  In 
each case where a veteran is seeking service connection, 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 2002).  Further, there is a question 
as to whether the symptoms noted in 1953 were evidence of an 
acquired psychiatric disorder, or were acute symptoms that 
resolved.

Accordingly, remand is in order to obtain a VA examination 
addressing whether the veteran has PTSD or some other 
psychiatric disorder related to service, including as 
supported by his accepted war experience of the crash 
landing, and his post-service record of psychiatric 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
satisfy all VCAA notice obligations in 
accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006);  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and in 
accordance with 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  As such, the 
RO must provide a VCAA notice letter which 
notifies the veteran of the specific 
evidence needed to support the remanded 
claim.  It must also notify the veteran of 
the respective roles of VA and the veteran 
in development of the claim, must ask him 
to submit all evidence in his possession 
in support of the claim, and must inform 
him that it is ultimately his 
responsibility to see that pertinent 
evidence is obtained.  Pursuant to 
Dingess/Hartman, to the extent applicable, 
the letter must address all five elements 
of a service connection claim:  1) veteran 
status; 2) existence of a disability; 3) a 
connection between service and the 
disorder which is the basis of claim; 4) 
degree of disability; and 5) effective 
date of the disability.  Any responses 
received should be associated with the 
claims folder.  Any necessary additional 
development indicated by any response to 
the notice letter should be undertaken.  

2.  Any unobtained VA treatment records 
should also be requested and associated 
with the claims folder.

3.  After completion of all of the above 
instructions, a VA psychiatric examination 
for compensation purposes should be 
afforded the veteran, to address whether 
PTSD is present and is causally related to 
a verified in-service stressor, and 
whether any other psychiatric disorder is 
causally related to service.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should then 
address the following:  (A complete 
rationale must be provided for any opinion 
offered.)

A)  What are the veteran's current 
psychiatric disorders?

B)  If PTSD is present, then is it 
at least as likely as not that PTSD 
is due to the 1953 reported in-
service stressor?  

C)  For each identified current 
psychiatric disorder other than PTSD 
(if any), is it at least as likely 
as not that the disorder developed 
in service or is otherwise causally 
related to service?  Specifically, 
is it possible to ascertain whether 
the reported symptoms shortly after 
service were acute or were the early 
onset of a psychiatric disorder?  In 
answering this question, the 
examiner should note the January 
1953 letter of private treating 
physician Marguerite McCarthy-
Brough, M.D., as well as subsequent 
psychiatric treatment and evaluation 
letters, the veteran's contentions 
at that time and thereafter, and all 
other pertinent evidence within the 
claims folder.

4.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate de novo the remanded claim.  
If the determination remains to any extent 
adverse to the claimant, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the claimant has 
been provided complete notice of what VA 
will do and what the claimant must do, 
pursuant to  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



